DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 26 and 36 are objected to because of the following informalities:  line 2, “another” should be changed to –the other—.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.





Claim(s) 21-22, 27-29, 31-32, 37-38, 40 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Schlagel 5,474,135.

Independent Claim 21: Schlagel discloses n agricultural system, comprising: 
a frame (12); 
a separator (adjacent pairs of disks 30-31) supported by the frame and having a shield (22) mounted in a forward position, the shield making contact with and deflecting residual plant matter in a field, the separator making rotational contact with the soil and forming a furrow in the form of a strip of exposed soil in the residual plant matter in the field (as seen in Fig. 3); and 
a crimping device (36) positioned adjacent to the separator in a trailing position, the crimping device configured to at least partially crush stems of the residual plant matter located in or adjacent to the strip immediately after encountering the separator (as seen in Fig. 3), as per claim 21.  

Dependent Claims 22, 27-29: Schlagel further discloses a planter (unnumbered, shown in Fig. 3) in a trailing position relative to the separator (pairs 30-31), the planter configured to deposit seed of a primary crop in the strip in the same pass with the formation of the strip and the partially crushing of the stems (as seen in Fig. 3), as per claim 22;
wherein the separator (pairs of 30-31) further includes a pair of overlapping disks (overlapping in a lateral view) mounted in a trailing position relative to the shield (22), the pair of overlapping disks being urged into rotational movement when brought into contact with the residual plant matter, as per claim 27;

wherein the crimping device (36) includes two segments (the left and right halves), each segment having a respective end (the outer lateral end) attached to a common supporting member (the unnumbered yoke seen in Fig. 1), as per claim 29.

Independent Claim 31: Schlagel discloses an agricultural system, comprising: 
a frame (12); 
a plurality of separators (adjacent pairs of disks made up of 30-31) supported by the frame in a parallel configuration to each other, at least one separator having a shield (22) mounted in a forward position, the shield making contact with and separating residual plant matter in a field, the separator forming a furrow in the form of a strip of exposed soil in the residual plant matter in the field (as seen in Fig. 3); and 
a plurality of crimping segments (halves of each of 36) positioned in a trailing position relative to the plurality of separators, the plurality of crimping segments having at least two segments (the left and right halves) with respective ends attached to a common supporting member (the unnumbered yoke seen in Fig. 1), the respective ends being overlapped at least in part by the shield (seen in Fig. 1), the plurality of crimping segments being configured to at least partially crush stems of the residual plant matter located in or adjacent to the strip immediately after encountering the separator (seen in Fig. 3), as per claim 31.  

Dependent Claims 32, 37-38: Schlagel further discloses a planter (unnumbered, shown in Fig. 3) in a trailing position relative to the plurality of separators (pairs of 30-31), the planter configured to deposit seed of a primary crop in the strip in the same pass with the formation of the strip and the partially crushing of the stems (as seen in Fig. 3), as per claim 32;
the at least one separator (adjacent pairs of disks 30-31) further includes a pair of overlapping disks (overlapping in the lateral view) mounted in a trailing position relative to the shield (22), the pair of overlapping disks being urged into rotational movement when brought into contact with the residual plant matter, as per claim 37;
wherein the pair of overlapping disks (30, 31) is arranged in a v-shaped configuration (seen in Fig. 1 the disks are angled in a V-shape with respect to each other), each of the overlapping disks being adjacent to a respective side of the shield (22), as per claim 38.

Independent Claim 40: Schlagel discloses an agricultural system, comprising: 
a frame (12); 
a plurality of separators (adjacent pairs of disks 30-31) supported by the frame in a parallel configuration to each other, at least one separator having a shield (22) mounted in a forward position and a pair of overlapping disks (30, 31) in a trailing position, the shield making contact with and separating residual plant matter in a field, the pair of overlapping disk being urged in respective rotational movement in contact with residual plant matter resulting in clearing at least some of the residual plant matter, the plurality of separators forming respective furrows in the form of strips of exposed soil in the residual plant matter in the field (as seen in Fig. 3); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.






Claims 23, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlagel.

Dependent Claims 23, 33: The device is disclosed as applied above. However, Schlagel does not specifically discloses wherein the planter is further configured to cover the seed in the strip in the same pass with the formation of the strip and the partially crushing of the stems, as per claims 23 and 33.
The examiner takes official notice that planter row units as those disclosed by Schlagel are old and well-known in the art to including closing devices for covering the seed in the strip which in the case of Schlagel is formed and partially crushed in the same pass.

Claims 24-26, 34-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlagel in view of Dietrich, Sr. 4,924,946.

Dependent Claims 24-26, 34-36: The device is disclosed as applied above. However, Schlagel fails to specifically disclose wherein the shield has a v-shaped configuration, as per claims 24 and 34;
wherein the v-shaped configuration has a two sides extending rearwardly from a common forward point, as per claims 25 and 35;
wherein one of the two sides is longer than another one of the two sides, as per claims 26 and 36.
Dietrich discloses a similar shield (46, 47) wherein the shield has a v-shaped configuration (defined by 61-62, 64-65), as per claims 24 and 34;

wherein one (64, 65) of the two sides is longer than another one (61-62) of the two sides (seen in Fig. 4), as per claims 26 and 36.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the shield disclosed by Dietrich for that of Schlagel in order to provide tillage load balancing means specific to soil conditions. 
	Furthermore, lacking any criticality, it has been held that a change in shape, in this case of the shield, is a simple matter of design choice and well within the ordinary skill of one in the art. 

Allowable Subject Matter
Claims 30, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 27, 2021